Citation Nr: 1514919	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left epiphora (left watery eye).

3.  Entitlement to service connection for status post cervical discectomy and fusion (cervical spine condition).

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, including depression.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012, July 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes by way of procedural background that it appears that the November 2013 RO decision was in error insofar as it "reopened," but denied on the merits, claims for service connection for a left watery eye, a cervical spine condition, bilateral lower extremity peripheral neuropathy, a seizure disorder, and depression.  The Board notes that these matters were already on appeal from the July 2012 rating decision, such that these matters before the Board do not constitute requests to reopen previously denied claims.  Specifically, a July 2012 rating decision denied the original claims, the Veteran timely filed a January 2013 notice of disagreement, the RO issued a May 2014 Statement of the Case (SOC), and the Veteran filed an August 2014 substantive appeal.  The Board adds that although the Veteran had requested that the RO "reconsider" the July 2012 rating decision, the Board finds that it is nevertheless clear that the Veteran disagreed with the rating decision, and hence the SOC was then issued followed by the Veteran's appeal to the Board.  While the substantive appeal was not filed within 60 days of the statement of the case or within one year of the July 2012 rating decision, it was filed within one year of the November 2013 rating decision, which confirmed and continued the earlier denial of the benefits sought.  Accordingly, any issue as to the timeliness of the substantive appeal is waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009)

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has been diagnosed with psychiatric disorders other than depression, including a mood disorder, the issue with respect to claimed depression has been rephrased as shown on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Tinnitus

The Veteran served on active duty from June 1980 to June 1983.  His military occupational specialty was unit supply specialist.  He claims that he has tinnitus due to acoustic trauma from artillery fire, rifle and gun fire, grenade and mine explosions, heavy trucks, APCs, and tanks.  See, e.g., Correspondence, December 2011.

The Veteran was afforded a VA examination in January 2012.  The VA examiner essentially opined that the Veteran's tinnitus is less likely than not related to his service, reasoning that the Veteran reported an onset in 1995.

The Veteran reported in March 2014 that he essentially did not have any significant post-service noise exposure, which post-service history of exposure was not addressed by the VA examiner.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination, including eliciting a history of his post-service noise exposure, and to include an etiological opinion that addresses his post-service noise exposure.


B.  Other Claims

The Veteran also claims that he has a left watery eye, a cervical spine condition, bilateral lower extremity peripheral neuropathy, a seizure disorder, and depression, as a result of his active service.

The Board notes by way of background that these claims were denied by the RO based on the lack of evidence of complaint or treatment in service, and based on the lack of evidence of any nexus to service.

The Veteran's VA treatment records indicate that the Veteran recently applied for and was denied disability benefits from the Social Security Administration (SSA) around 2012, including relating to his claimed seizure disorder.  See, e.g., VA Treatment Record, July 2012 (VVA p.141 of 142).  None of these records, however, have been associated with the claims file.  As these records could potentially relate to other claims on appeal, these matters should all be remanded so that the Veteran's records from SSA may be associated with the claims file.  

As a final matter, an April 2009 VA treatment records reflects that the Veteran had a history of a traumatic spinal cord injury in California.  Therefore, on remand, the Veteran should be asked to identify any outstanding treatment records relating to that injury in California prior to April 2009.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's records from SSA.  If these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Ask the Veteran to identify any outstanding treatment records relating to his history of a spinal cord injury that occurred in California before 2009.  To that end, ask the Veteran to complete the requisite Forms 21-4142 so that any outstanding records may be associated with the claims file.

3.  After the above development in paragraph (1) has been completed, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and the etiology of his tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's tinnitus had its onset in service, or is otherwise related to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Please ask the examiner to elicit from the Veteran his post-service noise exposure history, and ask the examiner to please address such post-service history in his rationale.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

